Citation Nr: 9912739	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel








INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran had active service from 
March 1968 to March 1970.

In a September 1998 VA form 21-4138 (Statement in Support of 
Claim), the veteran indicated he wished to reopen his claim 
for service connection for PTSD and, in support of his claim, 
he submitted additional evidence.  Furthermore, in a November 
1998 VA form 21-526 (Veteran's Application for Compensation 
or Pension), he requested consideration of a claim for 
service connection for porphyria and/or bronchus, to include 
as secondary to Agent Orange exposure.  Moreover, in a 
January 1999 VA form 21-4138, the veteran requested 
consideration of a claim for service connection for enlarged 
prostate, to include as secondary to Agent Orange exposure.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, those matters 
are referred to the RO for appropriate action.

REMAND

Upon a preliminary review of the case, the Board notes that, 
in the July 1998 Notice of Disagreement, the veteran 
indicated that after his discharge from service he underwent 
an audiological examination at the Leestown VA Medical Center 
(VAMC) in Lexington, Kentucky.  However, the Board finds the 
claims folder neither contains the veteran's medical records 
from the Leestown VAMC, nor includes any indication that the 
RO has attempted to obtain such records.

In this regard, the United States Court of Veterans Appeals 
(Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
VA's General Counsel held that when a decision is entered on 
or after July 21, 1992, a failure to consider records 


which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date of July 21, 
1992, was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, it is necessary to ensure that either the veteran's 
medical records from the Leestown VAMC are obtained, or that 
the record on appeal contains documentation indicating that 
such records are unavailable.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should attempt to obtain the 
veteran's medical records from the 
Leestown VAMC, Lexington, Kentucky.  If 
the search for these records has 
negative results, the claims file must 
be properly documented with information 
obtained from the VA facility indicating 
that these records were not available.

2.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim in light of any 
additional evidence.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
purposes of this REMAND are to afford the veteran due process 
of law and to obtain additional pertinent information.  By 
this REMAND, The Board does not intimate any opinion as to 
the ultimate disposition 


in this case.  No action is required of the veteran unless he 
is further notified by the RO.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








